DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/15/2021 has been fully considered. Claim 9 is withdrawn and claims 1-9 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 10/15/2021 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
The term “housing” in line 8 of claim 1 should be changed to the phrase “the electronic device housing”.
The phrase “An electronic device housing” in line 1 of claim 2, line 1 of claim 3, line 1 of claim 4, line 1 of claim 5, line 1 of claim 6, line 1 of claim 7 and line 1 of claim 8 should be changed to the phrase “The electronic device housing”.
The phrase “the housing” in line 3 of claim 8 should be changed to the phrase “the electronic device housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the projected area” in line 7 of claim 1, “the total projected area” in lines 7-8 of claim 8 and “the top face” in line 8 of claim 1. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3-5 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim 2 recites the limitation “the number average fiber length Ln” in line 3 of claim 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the resin (b2) being a non-electrically-conductive fiber is indefinite in that it is unclear how a resin is a fiber as resins and fibers are different materials. 
Paragraph [0037] of Applicant’s Specification discloses that the fiber (b2) is a non-electrically-conductive fiber.
It is advised changing the phrase “the resin (b2)” to the phrase “the fiber (b2)”. The Examiner is interpreting claim 6 as the fiber (b2) being a non-electrically-conductive fiber.

Claim 7 recites the limitation “the existence” in line 3. There is insufficient antecedent basis for this limitation in the claim.
It is advised changing the phrase “the existence” in line 3 of claim 7 to the term “existence”.

Claim 7 recites the limitation “the joining face” in line 3. There is insufficient antecedent basis for this limitation in the claim.
It is advised changing the phrase “the joining face” in line 3 of claim 7 to the phrase “a joining face”.

Claim 8 recites the limitation “the shaped portions” in line 2 of claim 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Regarding claims 1, 3-4 and 7, Nishida discloses a laminate (paragraph [0025]) comprising a thermoplastic resin layer B (Fig. 1 #13; paragraph [0025]) in direct contact with a carbon fiber reinforced layer (Fig. 1 #12; paragraph [0025]), wherein the carbon fiber reinforced layer comprises a matrix resin and carbon fibers (Fig. 1 #12; paragraphs [0083] and [0086]) and wherein the thermoplastic resin layer B comprises a thermoplastic resin and reinforcing fibers (paragraphs [0087] and [0102]), the bottom face of the thermoplastic resin layer B facing away from the carbon fiber reinforcing layer (Fig. 1 #13; paragraph [0025]), wherein the thermoplastic resin of thermoplastic resin layer B comprises polycarbonate and polyphenylene sulfide (paragraphs [0036] and [0101]), the carbon fibers being continuous fibers having a length of 10 mm or more 
The laminate reads on the claimed electronic device housing. The thermoplastic resin layer B reads on the claimed fiber reinforcing member (a) as claimed in claim 1. The carbon fiber reinforced layer reads on the claimed fiber reinforcing member (b) as claimed in claim 1. The thermoplastic resin for the thermoplastic resin layer B reads on the claimed resin (a1) as claimed in claim 1. The reinforcing fibers of the thermoplastic resin layer B reads on the claimed fiber (a2) as claimed in claim 1. The matrix resin of the carbon fiber reinforcing layer reads on the claimed resin (b1) as claimed in claim 1. The carbon fibers reads on the claimed fiber (b2) as claimed in claim 1 and the fiber (b2) being carbon fiber as claimed in claim 3. The reinforcing fibers having a length of less than 0.5 µm reads on the claimed fiber (a2) being a discontinuous fiber as claimed in claim 1. The carbon fibers being continuous fibers having a length of 10 mm or more reads on the claimed fiber (b2) being a continuous fiber as claimed in claim 1. The bottom face of the thermoplastic resin layer C covering an entire surface of the carbon fiber reinforcing layer reads on the claimed projected area of the fiber reinforcing member (a) account for 60% or more of the total projected area of the electronic device housing onto the plane of a top face as claimed in claim 1. The thermoplastic resin of thermoplastic resin layer B comprising polyphenylene sulfide reads on the claimed resin (a1) being a thermoplastic resin having a melting point of more than 265 °C and having a water absorption rate of 0.4% as claimed in claim 1 or less as paragraphs [0016] and 
Nishida does not appear to explicitly disclose the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate in order to reduce the difference in linear expansion coefficient between the thermoplastic resin layer B and the carbon fiber reinforcing layer and suppress warpage deformation (paragraph [0102]).

Regarding claim 6, Nishida discloses the laminate comprising the carbon fiber reinforced layer comprises a matrix resin and carbon fibers (Fig. 1 #12; paragraphs [0083] and [0086]).
The carbon fibers reads on the claimed fiber (b2) being a non-electrically-conductive fiber.

Regarding claim 8, Nishida discloses the laminate being for an automobile bonnet (paragraph [0126]).
The bonnet reads on the claimed shaped member being a hinge formed of the fiber reinforced member (a) as a bonnet is a hinged metal canopy. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Honma et al (US 2006/0110599). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Nishida is relied upon as described above.

Regarding claim 2, Nishida does not appear to explicitly disclose the laminate comprising fiber (a2) having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0.

However, Honma discloses a layered product comprising a second structural member comprising discontinuous fibers (paragraph [0186]), wherein the weight average fiber length Lw is 0.4 mm or more (paragraph [0186]) and the ratio of Lw/Ln is 1.3 to 2.0 (paragraph [0186]).



It would have been obvious to one of ordinary skill in the art having the teachings of Nishida and Honma before him or her, to modify the laminate of Nishida to include the Lw and ratio of Lw/Ln of Honma for the reinforcing fibers of Nishida because having the required Lw and ratio of Lw/Ln provides the desired reinforcing effect based on the fiber lengths (paragraph [0184] of Honma).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Tsuchiya et al (JP 2006-044260). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276) and Tsuchiya et al (JP 2006-044260).

Nishida is relied upon as described above.

Regarding claim 5, Nishida does not appear to explicitly disclose the laminate comprising resin (b1) being a thermosetting resin.



Nishida and Tsuchiya are analogous art because they are from the same field of fiber reinforced laminates. Nishida is a fiber reinforced laminate (see paragraph [0025]) of Nishida). Tsuchiya is an integrated structural member comprising reinforcing fibers (see paragraph [0001] of Tsuchiya).

It would have been obvious to one of ordinary skill in the art having the teachings of Nishida and Tsuchiya before him or her, to modify the laminate of Nishida to include the thermosetting resin of Tsuchiya in the carbon fiber reinforced layer of Nishida because having the required thermosetting resin is preferable in order to obtain mechanical properties (paragraphs [0016] of Tsuchiya).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785